Citation Nr: 0738299	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-06 075	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1976 to December 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which continued the 10 percent rating for hypertension.  The 
veteran appealed.  He also perfected an appeal from a May 
2004 decision denying claims for service connection for 
shortness of breath, headaches, and blurred vision, and an 
increased rating for tinnitus.  But, in January 2007, he 
withdrew these additional claims from appellate 
consideration.  So they are no longer before the Board.  
See 38 C.F.R. § 20.204(c) (2007).

Per the veteran's request, a hearing before the Board was 
scheduled in October 2007, but he failed to appear for it.  
He has not explained his absence or requested to reschedule 
the hearing.  Thus, his appeal will be processed as if he 
withdrew the hearing request.  38 C.F.R. § 20.702(d) (2007).


FINDING OF FACT

The veteran's highest reported systolic blood pressure 
reading in recent years has been 154; his highest diastolic 
blood pressure reading in recent years has been 101.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for hypertension.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
(DC) 7101 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in February 2004 and 
July 2005.  The letters provided him with notice of the 
evidence necessary to substantiate his claim, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The July 2005 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claim.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

A March 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
content-complying notice was provided after the initial 
denial.  The timing deficiency was cured, however, by 
readjudication of the claim in a February 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In developing his claim, VA obtained the veteran's VA 
treatment records dated from April 2003 through February 
2007.  In addition, VA examinations were provided in May 2003 
and February 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In October 2007, the veteran's representative 
submitted an Appellant's Brief arguing that the veteran's 
most recent February 2004 VA examination was not a clear 
indicator of his current symptoms and blood pressure readings 
and that he is entitled to a new examination.  He does not 
argue that the veteran's condition has worsened since 
February 2004; and, as will be discussed in greater detail 
below, VA treatment records through February 2007 provide 
current findings that do not indicate his condition warrants 
a higher rating.  Therefore, a remand for another VA 
examination is unnecessary. 

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

According to 38 C.F.R. § 4.104, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, DC 7101, Note 1.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic blood pressure (i.e., top number) is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm.  Id.

Hypertension is evaluated under 38 C.F.R. § 4.104, DC 7101.  
A 10 percent rating is warranted when diastolic pressure is 
predominately 100 or more, or; systolic pressure is 
predominantly 160 or more, or; when an individual has a 
history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  A 30 percent rating is warranted when diastolic 
pressure is predominantly 120 or more.  A 40 percent rating 
is warranted when diastolic pressure is predominantly 130 
percent or more.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Legal Analysis

To warrant a higher 20 percent rating, the veteran's 
hypertension must result in a diastolic pressure 
predominantly 110 or more, or a systolic pressure 
predominantly 200 or more.  

The report of the May 2003 VA examination indicates the 
veteran's blood pressure was 120/82.

VA treatment records dated from April 2003 through March 2005 
note blood pressure readings taken on at least 10 occasions.  
During this time period, the veteran's systolic pressure 
ranged from 138 (in April, May, and July 2003 and March 2004) 
to 154 (in September 2003).  His diastolic pressure ranged 
from 84 (in July 2003) to 100 (in September 2003).  

The report of the February 2004 VA examination indicates the 
veteran's blood pressure was 154/82 earlier that month.  On 
the day of the examination, his blood pressure was 150/80 
using his right arm and 152/78 using his left arm.  It was 
noted that his hypertension was fairly controlled with 
medication.  

VA treatment records dated from March 2005 through February 
2007 note blood pressure readings taken on at least 5 
occasions.  In January 2006, the veteran's blood pressure was 
142/94; in February 2006 - 102/88; in June 2006-142/94; in 
October 2006-145/101; and in February 2007-149/91 and 142/90.  
In February 2007, it was noted that he was noncompliant with 
his therapy for hypertension.

In sum, the evidence does not indicate that a higher 20 
percent rating for hypertension is warranted.  Blood pressure 
readings taken from April 2003 through February 2007 do not 
indicate the veteran's systolic pressure has ever been over 
200 or that his diastolic pressure has ever been over 110.  
Hence, he does not meet or approximate the criteria for an 
increased rating.  38 C.F.R. §§ 4.7, 4.21.

Moreover, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
rating in excess of 10 percent on an extraschedular basis.  
See 38 C.F.R. § 3.321.  The evidence does not show marked 
interference with employment, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The claim for an increased rating for hypertension must be 
denied because the preponderance of the evidence is against 
the claims-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).
    


ORDER

The claim for an increased rating for hypertension is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


